Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Davis on 10/29/2021.
The application has been amended as follows: 

In the claims
Claim 1, 
A fire, smoke, and/or sound blocking head-of-wall assembly, comprising:
an overhead structure;
a header track coupled with the overhead structure including a pair of slotted flanges;
a plurality of studs coupled with the header track, an upper end of each stud coupled between the pair of slotted flanges to allow vertical movement between the plurality of studs and the overhead structure;
a wallboard coupled with the plurality of studs to form a wall;
a deflection gap located between the overhead structure and an upper surface of the wallboard, wherein the vertical movement between the plurality of studs and the 
an elongate component configured to block the deflection gap, comprising:
a first leg having a free edge and extending in a vertical direction; 
a second leg; 
a third leg; and
a blocking element positioned on the third leg;
wherein the blocking element and the third leg are positioned within the deflection gap and the first leg is configured to extend between the third leg and the overhead structure.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “an overhead structure, a header track, a plurality of studs, a wall board, a deflection gap, an elongate component including a first leg, a second leg, a third leg, a blocking element having the structural limitations and positions as recited in the claims. Examiner believes there would be no reason to modify the prior art without relying in hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
10/29/2021